Title: From Thomas Jefferson to Elbridge Gerry, 29 March 1801
From: Jefferson, Thomas
To: Gerry, Elbridge



My Dear Sir
Washington Mar. 29. 1801.

Your two letters of Jan. 15. and Feb. 24. came safely to hand and I thank you for the history of a transaction which will ever be interesting in our affairs. it has been very precisely as I had imagined. I thought, on your return, that if you had come forward boldly and appealed to the public by a full statement, it would have had a great effect in your favor personally, & that of the republican cause then oppressed almost unto the death. but I judged from a tact of the Southern pulse. I suspect that of the North was different and decided your conduct: and perhaps it has been as well. if the revolution of sentiment has been later, it has perhaps been not less sure. at length it is arrived. what with the natural current of opinion which has been setting over to us for 18. months, and the immense impetus which was given it from the 11th. to the 17th. of Feb. we may now say that the U.S. from N.Y Southwardly are as unanimous in the principles of 76. as they were in 76. the only difference is that the leaders, who remain behind, are more numerous & bolder than the apostles of toryism in 76. the reason is that we are now justly more tolerant, than  we could safely have been then, circumstanced as we were. your part of the union, tho’ as absolutely republican as ours, has drunk deeper of the delusion, & is therefore slower in recovering from it. the aegis of government & the temples of religion & of justice have all been prostituted there to toll us back to the times when we burnt witches. but your people will rise again, they will awake like Samson from his sleep & carry away the gates & the posts of the city. you, my friend are destined to rally them again under their former banners, and when called to the post, exercise it with firmness and with inflexible adherence to your own principles. the people will support you, notwithstanding the howlings of the ravenous crew from whose jaws they are escaping. it will be a great blessing to our country if we can once more restore harmony and social love among it’s citizens. I confess, as to myself, it is almost the first object of my heart, & one to which I would sacrifice every thing but principle. with the people I have hopes of effecting it. but their Coryphaei are incurables. I expect little from them. I was not deluded by the eulogisms of the public papers in the first moments of change. if they could have continued to get all the loaves & fishes, that is if I would have gone over to them, they would continue to eulogise. but I well knew that the moment that such removals should take place, as the justice of the preceding administration ought to have executed, their hue & cry would be set up & they would take their old stand. I shall disregard that also.—mr Adams’s last appointments when he knew he was naming counsellors & aids for me & not for himself, I set aside as far as depends on me. officers who have been guilty of gross abuses of office, such as Marshals packing juries, &c I shall now remove as my predecessor ought in justice to have done. the instances will be few, and governed by strict rule, & not party passion. the right of opinion shall suffer no invasion from me. those who have acted well have nothing to fear, however they may have differed from me in opinion: those who have done ill, however, have nothing to hope; nor shall I fail to do justice, lest it should be ascribed to that difference of opinion. a coalition of sentiments is not for the interest of the printers. they, like the clergy, live by the zeal they can kindle, & the schisms they can create. it is contest of opinion in politics as well as religion which makes us take great interest in them, and bestow our money liberally on those who furnish aliment to our appetite. the mild and simple principles of the Christian philosophy, would produce too much calm, too much regularity of good, to extract from it’s disciples a support for a numerous priesthood, were they not to sophisticate it, ramify it, split it into hairs, and twist it’s texts till they cover the  divine morality of it’s author with mysteries, and require a priesthood to explain them. the Quakers seem to have discovered this. they have no priests, therefore no schisms. they judge of the text by the dictates of common sense & common morality. so the printers can never leave us to a state of perfect rest and union of opinion. they would be no longer useful, and would have to go to the plough. in the first moments of quietude which have succeeded the election, they seem to have arroused their lying faculties beyond their ordinary state, to reagitate the public mind. what appointments to office have they detailed which had never been thought of, merely to found a text for their calumniating commentaries. however the steady character of our countrymen is a rock to which we may safely moor: and notwithstanding the efforts of the papers to disseminate early discontent, I expect that a just, dispassionate, and steady conduct will at length rally to a proper system the great body of our country. unequivocal in principle, reasonable in manner, we shall be able I hope to do a great deal of good to the cause of freedom & harmony. I shall be happy to hear from you often, to know your own sentiments & those of others, on the course of things, and to concur with you in efforts for the common good. your letters through the post will now come safely. present my best respects to mrs Gerry, & accept yourself assurances of my constant esteem & high consideration.

Th: Jefferson

